Citation Nr: 0204435	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  97-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a gunshot wound to the left thigh, Muscle 
Group XIV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from March 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The case returns to the Board following a remand to the RO in 
January 1999.  


REMAND

Review of the record reveals that in a June 1946 rating 
decision, the RO established service connection for, in 
pertinent part, limitation of flexion of the left thigh.  
Thereafter, from 1948 to the present, the disability is 
recharacterized to reflect injury to Muscle Group XIV.  Thus, 
for many years, the disability has consistently been 
described as injury to the leg muscle.  The applicable 
diagnostic code indicates that Muscle Group XIV, the anterior 
thigh group, functions in the extension and flexion of the 
knee.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2001).  
The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2001); 38 C.F.R. § 4.50 (1996).  See 62 
Fed. Reg. 30,235 (1997) (codified at 38 C.F.R. pt. 4) 
(amending the regulations for evaluation of muscle disability 
effective July 3, 1997).     

However, prior adjudications have routinely considered the 
functioning of the left knee in determining the level of 
service-connected disability, discussing the presence or 
absence of limitation of motion, instability, effusion, 
degenerative changes in the joint, and other symptoms that 
might be more properly associated with the joint itself.  

In the January 2001 VA Form 646, Statement of Accredited 
Representation in Appealed Case, the veteran's representative 
raised a new claim of service connection for a left knee 
disorder separate from the service-connected residuals of a 
gunshot wound to the left thigh.  He stated that there was 
evidence of direct knee trauma in service and current 
evidence of degenerative changes in the left knee.  Brief 
review by the undersigned confirms the existence of this 
evidence.     

Considering the nature of the service-connected disability, 
the Board finds it may not properly and finally address the 
issue on appeal until the newly raised service-connected 
issue has been resolved.  That is, a favorable determination 
on the service connection issue may affect the manner in 
which the already service-connected disability is evaluated.  
See 38 C.F.R. § 4.14 (rating the same disability under 
various diagnoses is to be avoided).  Some claims are so 
intimately related that they should not be subject to 
piecemeal decision-making.  See generally Smith v. Gober, 236 
F.3d 1370 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  
Therefore, the Board defers appellate action on the issue of 
an increased rating for residuals of a gunshot wound to the 
left thigh, Muscle Group XIV, pending adjudication by the RO 
of the service connection claim.  

Finally, the Board notes that, since the issuance of the last 
supplemental statement of the case in June 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  
The VCAA redefines VA's obligations with respect to the duty 
to assist, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
RO's actions in the adjudication of the claims discussed 
above must comply with the VCAA.   

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take the necessary 
steps to properly develop and adjudicate 
the issue of service connection for a 
left knee disorder, providing notice of 
the determination to the veteran and his 
representative.  

2.  The RO should then readjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for 
residuals of a gunshot wound to the left 
thigh, Muscle Group XIV.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.      

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


